Detailed Action
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 

Response to Amendment
2.	The Amendment filed on 07/29/2021 has been entered. Claims 1-4 and 6-9 1, 4, 7, 11, 15, 18, and 19 have been amended. Claims 3 and 14 have been canceled. Claims 1, 2, 4-13, and 15-19 remain pending in the application. Rejections of claims 7-8 and 18-19 under 35 U.S.C. 112(b) (pre-AIA  35 U. S. C. 112, second paragraph) are withdrawn.

Claim Objections
3.	Claim 19 is objected to because of the following informalities: In claim 19, “the accessed bond wire loop” should be changed to “an accessed bond wire loop”. Appropriate correction is required.

Claim Rejections - 35 USC § 103
4.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
	A patent for a claimed invention may not be obtained, notwithstanding that 	the claimed invention is not identically disclosed as set forth in section 102 	of this title, if the differences between the claimed invention and the prior 	art are such that the claimed invention as a whole would have been 	obvious before the effective filing date of the claimed invention to a person 	having ordinary skill in the art to which the claimed invention pertains.  	Patentability shall not be negated by the manner in which the invention 	was made.

Regarding claim 1, Lin (e.g., Fig. 3) discloses a fingerprint sensor package (fingerprint sensor package 500c; [0027]) comprising: 
- a substrate (substrate 200) having thereon a plurality of electrical connection pads (connection pads including pads 202 and pads 232); 
- a fingerprint sensor (fingerprint sensor 206c) arranged on the substrate (substrate 200) and electrically connected to at least one of said electrical connection pads (connection pads 202); 
- a bond wire loop formed from a bond wire having two ends (e.g., bonding wire 240, which forms a bonding wire loop and has two ends) of which at least one end is mechanically and electrically attached to a first one of said electrical connection pads (bonding wire 240 has one end connecting to a connection pad 202), and 
- a force sensing member (pressure sensing member 230b; [0028]) in electrical contact with the first electrical connection pad (connection pad 202) via an upper portion of said bond wire loop (first end portion or upper portion of the bonding wire loop 240), and in electrical contact with a second one of said electrical connection pads (connection pad 232) different from the first electrical connection pad (connection pad 202), wherein
wherein a signal indicative of a pressure is measureable across the electrical connection between the first electrical connection pad (connection pad 202; [0028]) and the second electrical connection pad (connection pad 232 or 220; [0028]).
(e.g., Fig. 2) discloses a pressure sensor similar to that disclosed by Lin, wherein an electrical property of the force sensing member is alterable in response to a deformation of the force sensing member (e.g., Fig. 2 and [0033]), wherein a signal indicative of said alternation of said electrical property is measureable across the electrical connection between the first electrical connection pad and the second electrical connection pad (e.g., Fig. 2 and [0033]). Therefore, it would have been obvious to one skilled in the art at the effective filing date of the claimed invention to incorporate the teaching of Dunn to the force sensor of the fingerprint sensor package of Lin because the operation principle of the pressure or force sensing is well known in the field. 

    PNG
    media_image1.png
    566
    1596
    media_image1.png
    Greyscale

Annotated version of Lin’s Fig. 3 and Dunn’s Fig. 2
In addition, Lin does not disclose a first metal contact being arranged in electrical and mechanical contact with said upper portion of said bond wire loop. However, Dunn (e.g., Fig. 2) discloses the pressure sensor similar to that disclosed by Lin, comprising an (electrical connection pad 220) including at least a first metal contact (metal capping layer; [0034]), and the first metal contact (metal capping layer; [0034]) to provide an electrical connection from one of said bond wire loops (bond wire loop 242) to said force sensing member (Fig. 2). The electrical connection pad 220 as taught by Dunn corresponds to the electrical connection pad 232 of Lin. By incorporating the first metal contact or metal capping layer as taught by Dunn to the connection pad of Lin, it would result in the first metal contact being arranged in electrical and mechanical contact with first end portion or an upper portion of the bond wire loop. Therefore, it would have been obvious to one skilled in the art at the effective filing date of the claimed invention to incorporate the teaching of Dunn to the force sensor of the fingerprint sensor package of Lin. The combination/motivation would be to provide a metal capping layer of a connection pad, which not only serves as a conductor for signal transmission but also acts as a protection layer ([0034]).

Regarding claim 2, Lin in view of Dunn discloses the fingerprint sensor package according to claim 1, Lin (e.g., Fig. 3) discloses wherein said bond wire loop is a first bond wire loop (e.g., right bonding wire 240, which forms a bonding wire loop), said fingerprint sensor package comprising: - a second bond wire loop formed from a second bond wire having two ends (e.g., left bonding wire 240, which forms a bonding wire loop and has two ends) of which at least one end is mechanically and electrically connected to said second one of said electrical connection pads (left bonding wire 240 has one end connecting to a connection pad 202), said second bond wire loop (left bonding wire 240) provides said electrical connection for said force sensing member (pressure sensing member 230b) with said second electrical connection pad (connection pad 202). In addition, Dunn (e.g., Fig. 2) discloses similar features as claimed.

Regarding claim 5, Lin in view of Dunn discloses the fingerprint sensor package according to claim 1, Lin (e.g., Fig. 3) discloses the fingerprint sensor package comprising a molding material (molding layer 212) covering at least the top surface of the substrate (substrate 200), the fingerprint sensor (fingerprint sensor 206c), and a portion of each of the bond wire loops (bonding wires 240), wherein the upper portion of at least one bond wire loop (e.g., bonding wire 240 is accessible near the molding material outer surface (molding layer 212), wherein said force sensing member (pressure sensing member 230b) is connected to said bond wire loop (bonding wires 240) at said upper portion of the at least one bond wire loop (bonding wires 240).

Regarding claim 9, Lin in view of Dunn discloses the fingerprint sensor package according to claim 1, Dunn (e.g., Fig. 2) discloses wherein said force sensing member comprises a quantum tunneling composite or a piezoelectric material, or a strain gauge configuration for measuring changes in electrical signal as a function of a force ([0033]). Therefore, it would have been obvious to one skilled in the art at the effective filing date of the claimed invention to incorporate the teaching of Dunn to the force sensor of the fingerprint sensor package of Lin for the same reason above.

(e.g., Fig. 3) discloses a method for manufacturing a fingerprint sensor package (fingerprint sensor package 500c; [0027]) comprising a fingerprint sensor (fingerprint sensor 206c) on a substrate (substrate 200) having a plurality of connection pads (connection pads including pads 202 and pads 232) on the substrate (substrate 200), said fingerprint sensor (fingerprint sensor 206c) being connected to at least one of said electrical connection pads (connection pads 202), the method comprising: 
- forming a bond wire loop from a bond wire (e.g., bonding wire 240, which forms a bonding wire loop), said bond wire loop being formed by two ends of the bond wire (e.g., bonding wire 240, which forms a bonding wire loop having two end portions), wherein at least one of the ends is being mechanically and electrically attached to a first one of said electrical connection pads (bonding wire 240 has one end connecting to a connection pad 202), 
- arranging a force sensing member (pressure sensing member 230b; [0028]) in electrical contact with the first electrical connection pad (connection pad 202) via an upper portion of said bond wire loop (first end portion of upper portion of the bonding wire loop 240) and in electrical contact with a second one of said electrical connection pads (connection pad 232) different from the first electrical connection pad (connection pad 202) connected with the bond wire loop (bonding wire loop 240), wherein 
wherein a signal indicative of a pressure is measureable across the electrical connection between the first electrical connection pad (connection pad 202; [0028]) and the second electrical connection pad (connection pad 232 or 220; [0028]).
(e.g., Fig. 2) discloses a pressure sensor similar to that disclosed by Lin, an electrical property of the force sensing member is alterable in response to a deformation of the force sensing member (e.g., Fig. 2 and [0033]), wherein said alternation of said electrical property is measureable across the electrical connection between the first electrical connection pad and the second electrical connection pad (e.g., Fig. 2 and [0033]). Therefore, it would have been obvious to one skilled in the art at the effective filing date of the claimed invention to incorporate the teaching of Dunn to the force sensor of the fingerprint sensor package of Lin because the operation principle of the pressure or force sensing is well known in the field.
In addition, Lin does not disclose forming a first metal contact arranged in electrical and mechanical contact with an upper portion of said bond wire loop. However, Dunn (e.g., Fig. 2) discloses the pressure sensor similar to that disclosed by Lin, comprising an electrical connection pad (electrical connection pad 220) including at least a first metal contact (metal capping layer; [0034]), and the first metal contact (metal capping layer; [0034]) provides an electrical connection from one of said bond wire loops (bond wire loop 242) to said force sensing member (Fig. 2). The electrical connection pad 220 as taught by Dunn corresponds to the electrical connection pad 232 of Lin. By incorporating the first metal contact or metal capping layer as taught by Dunn to the connection pad of Lin, it would result in forming a first metal contact arranged in electrical and mechanical contact with an upper portion of said bond wire loop. Therefore, it would have been 

Regarding claim 12, Lin in view of Dunn discloses the method according to claim 11, Lin (e.g., Fig. 3) discloses wherein said fingerprint sensor (fingerprint sensor 206c) is connected to said at least one of said electrical connection pads (connection pads 202) with at least one bond wire (bonding wire 210), wherein said bond wire loop (bonding wire loop 210) and said bond wire connections (connections with bonding wires 210) for said fingerprint sensor (fingerprint sensor 206c) are formed in the same wire bonding step.

Regarding claim 13, Lin in view of Dunn discloses the method according to claim 11, Lin (e.g., Fig. 3) discloses wherein said bond wire loop is a first bond wire loop (e.g., right bonding wire 240, which forms a bonding wire loop), said method comprising: - forming a second bond wire loop from a second bond wire having two ends (e.g., left bonding wire 240, which forms a bonding wire loop and has two ends), wherein at least one of the ends is attached to said second one of said electrical connection pads (left bonding wire 240 has one end connecting to a connection pad 202), said second bond wire loop (left bonding wire 240) provides said electrical connection for said force sensing member (pressure sensing member 230b) with said second electrical (connection pad 202). In addition, Dunn (e.g., Fig. 2) discloses similar features as claimed.

Regarding claim 14, Lin in view of Dunn discloses the method according to claim 11, but does not disclose a first metal contact as claimed. However, Dunn (e.g., Fig. 2) discloses forming a first metal contact (copper contact 230 or 220) to provide an electrical connection from one of said bond wire loops (bonding wire loop 242) to said force sensing member (pressure sensor 210). Therefore, it would have been obvious to one skilled in the art at the effective filing date of the claimed invention to incorporate the teaching of Dunn to the force sensor of the fingerprint sensor package of Lin because a metallic material such as copper is a good conductor for electrical signal transmission.

Regarding claim 16, Lin in view of Dunn discloses the method according to claim 11, Lin (e.g., Fig. 3) discloses the method comprising: - applying a molding material (molding layer 212) covering at least the top surface of the substrate (substrate 200), the fingerprint sensor (fingerprint sensor 206c), and a portion of each of the bond wire loops (bonding wire loop 240).

Regarding claim 19, Lin in view of Dunn discloses the method according to claim 11, Lin (e.g., Figs. 3 and 5-6) discloses wherein said force sensing member is attached to a protective plate (protective cover 314), wherein said method comprises: - arranging the protective plate (protective cover 314) on the molding material (molding layer 212) (pressure sensing member 230b) makes electrical contact with the accessed bond wire loop (e.g., bonding wire loop 240).

6.	Claims 6-7 and 17-18 are rejected under 35 U.S.C. 103 as unpatentable over Lin (US 20160210496 A1) in view of Dunn (US 20050001324 A1) and further in view of Ishibashi (US 5394751 A).
Regarding claim 6, Lin in view of Dunn discloses the fingerprint sensor package according to claim 5, Lin does not disclose said upper portion of said at least one bond wire loop is accessible in a cavity as claimed. However, Dunn (e.g., Fig. 2) discloses wherein said upper portion of said at least one bond wire loop (bonding wire loop 242) is accessible in a cavity formed in said molding material (cavity as shown in Fig. 2), wherein said force sensing member is arranged in said cavity (pressure sensor 210 is arranged in the cavity as shown in Fig. 2). The examiner further cites Ishibashi as a reference. Ishibashi (e.g., Figs. 4-7) discloses a force sensor package similar to those disclosed by Lin and Dunn, wherein said upper portion of said at least one bond wire loop (bonding wire loop 42) is accessible in a cavity formed in said molding material (cavity formed in said molding material 11), wherein said force sensing member is arranged in said cavity (pressure sensor 30 is arranged in the cavity). Therefore, it would have been obvious to one skilled in the art at the effective filing date of the claimed invention to incorporate the teaching of Ishibashi to the force sensor of the fingerprint sensor package of Lin in view of Dunn, which would provide a cavity package for the force sensor.

 the fingerprint sensor package according to claim 1, Dunn (e.g., Fig. 2) discloses wherein said first metal contact is arranged in said cavity (copper contact 230 or 220 is arranged in a cavity). Therefore, it would have been obvious to one skilled in the art at the effective filing date of the claimed invention to incorporate the teaching of Dunn to the force sensor of the fingerprint sensor package of Lin in view of Ishibashi, which provide a cavity package for the force sensor.

Regarding claim 17, Lin in view of Dunn discloses the method according to claim 16, Lin does not disclose opening a cavity as claimed. Dunn discloses opening a cavity in said molding material such as to access said upper portion of said bond wire loop (cavity as shown in Fig. 2), wherein said force sensing member is arranged in said cavity (pressure sensor 210 is arranged in the cavity as shown in Fig. 2) in electrical contact with said accessed bond wire loop (bonding wire loop 242). The examiner further cites Ishibashi as a reference. Ishibashi (e.g., Figs. 4-7) discloses opening a cavity in said molding material (cavity formed in said molding material 11) such as to access said upper portion of said bond wire loop (bonding wire loop 42), wherein said force sensing member is arranged in said cavity (pressure sensor 30 is arranged in the cavity) in electrical contact with said accessed bond wire loop (bonding wire loop 42). Therefore, it would have been obvious to one skilled in the art at the effective filing date of the claimed invention to incorporate the teaching of Ishibashi to the force sensor of the fingerprint sensor package of Lin in view of Dunn, which would provide a cavity package for the force sensor.

Regarding claim 18, Lin in view of Dunn and further in view of Ishibashi discloses the method according to claim 17, the combination of Lin, Dunn and Ishibashi discloses forming said first metal contact (copper contact 230 or 220) in said cavity (cavity as shown in Ishibashi’s Fig. 2 or Dunn’s Fig. 2), - arranging said force sensing member (pressure sensor 230b, 210, or 30) in said cavity, and in contact with said first metal contact (copper contact 230 or 220) for connecting the force sensing member to the acessed bond wire loop in the cavity (cavity as shown in Ishibashi’s Fig. 2 or Dunn’s Fig. 2). Therefore, it would have been obvious to one skilled in the art at the effective filing date of the claimed invention to incorporate the teaching of Dunn and Ishibashi to the fingerprint sensor package of Lin for the same reasons above.

7.	Claim 10 is rejected under 35 U.S.C. 103 as unpatentable over Lin (US 20160210496 A1) in view of Dunn (US 20050001324 A1) and further in view of Jagemalm (CN105453109 A, using US20160210495 A1 as corresponding English translation).
Regarding claim 10, Lin in view of Dunn discloses the fingerprint sensor package according to claim 1, but does not disclose an electronic device comprising the fingerprint sensor package according to claim 1. However, Jagemalm (Figs. 1-4) discloses an electronic device (electronic device 100) comprising the fingerprint sensor package (fingerprint sensor package 102). Therefore, it would have been obvious to one skilled in the art at the effective filing date of the claimed invention to incorporate the teaching of Jagemalm to the fingerprint sensor package of Lin in view of Dunn. The 

Allowable Subject Matter
8.	Claims 4, 8 and 15 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims. The reason for allowance is referred to the Non-final Office action dated on 04/29/201.

Response to Arguments
9.	Applicant's arguments filed 07/29/2021 have been fully considered but they are not persuasive.
10.	Applicant has amended claims 1 by incorporating with limitations of original claim 3 and adding a feature "said first metal contact being arranged in electrical and mechanical contact with said upper portion of said bond wire loop". Applicant further cites Fig. 3 of the original disclosure to argue that the cited references do not disclose the new limitations of amended claim 1. 

The examiner respectfully disagrees with applicant’s arguments because the claims are interpreted in light of the specification, but limitations from the specification are not read into the claims. See In re Van Geuns, 988 F.2d 1181, 26 USPQ2d 1057 (Fed. Cir. 1993). Regarding Lin (US 20160210496 A1) and Dunn (US 20050001324 A1), Lin (e.g., Fig. 3, which is reproduced below for reference)  discloses a force sensing member 

    PNG
    media_image1.png
    566
    1596
    media_image1.png
    Greyscale

Annotated version of Lin’s Fig. 3 and Dunn’s Fig. 2
Lin does not disclose a first metal contact being arranged in electrical and mechanical contact with the first end portion or the upper portion of the bond wire loop 240. However, Dunn (e.g., Fig. 2, which is reproduced below for reference) discloses a pressure sensor similar to that disclosed by Lin, comprising an electrical connection pad 220 including at least a first metal contact (metal capping layer; [0034]) and acting as input/output connection terminal. A bonding wire loop 242 has a first end portion in electrical and mechanical contact with the electrical connection pad 220 including the first metal contact and transmits signal between the force sensing member and an external circuit via the 
Regarding claim 11, claim 11 recites similar limitations to claim 1. Therefore, claim 11 is rejected for the same reason above.

Conclusion
THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 


Inquiry
	Any inquiry concerning this communication or earlier communications from the examiner should be directed to YUZHEN SHEN whose telephone number is (571)272-1407.  The examiner can normally be reached on Monday-Thursday 8:30am-5:00pm.
	If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Chanh Nguyen can be reached on 571-272-7772. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
	Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000. 

/YUZHEN SHEN/Primary Examiner, Art Unit 2691